Citation Nr: 0818475	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  08-12 972	)	DATE
	)
	)


THE ISSUE


Whether the March 26, 2004 decision of the Board of Veterans' 
Appeals which denied an effective date earlier than March 29, 
2002 for awards of service connection for bilateral hearing 
loss and tinnitus should be reversed or revised on the 
grounds of clear and unmistakable error.

(The issue of whether new and material evidence has been 
submitted sufficient to reopen a claim for an effective date 
earlier than March 29, 2002 for awards of service connection 
for bilateral hearing loss and tinnitus will be the subject 
of a separate decision.)



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 motion from the veteran for 
revision or reversal on the grounds of clear and unmistakable 
error in a March 2004 Board decision which denied an 
effective date earlier than March 29, 2002 for awards of 
service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  In a March 26, 2004 decision, the Board denied 
entitlement to an effective date earlier than March 29, 2002 
for awards of service connection for bilateral hearing loss 
and tinnitus, essentially on the basis that the evidence of 
record at that time indicated that no formal or informal 
claim had been filed earlier than that date for service 
connection for either hearing loss or tinnitus.  

2.  The veteran has alleged that an effective date earlier 
than March 29, 2002 should have been assigned for awards of 
service connection for bilateral hearing loss and tinnitus, 
inasmuch as the evidence supported his claim, and, 
specifically, that various communications and/or internal 
documents dated around or about April of 1959 constituted a 
prior "claim" for service connection for bilateral hearing 
loss and tinnitus.

3.  The veteran has not clearly and specifically alleged 
clear and unmistakable error or errors of fact or law in the 
Board's March 26, 2004 decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of the 
March 26, 2004 BVA decision, which denied an effective date 
earlier than March 29, 2002 for awards of service connection 
for bilateral hearing loss and tinnitus, based on clear and 
unmistakable error have not been met, the motion must be 
dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1403, 20.1404(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 26, 2004, the Board issued a decision in which the 
veteran's claims of entitlement to an effective date earlier 
than March 29, 2002 for awards of service connection for 
bilateral hearing loss and tinnitus were denied.  In April 
2004, the veteran filed a Motion for Reconsideration of the 
Board's March 2004 decision, which was subsequently denied 
later that same month.  In April 2008, during the course of a 
hearing before the Board, there was received testimony 
constituting the veteran's motion alleging clear and 
unmistakable error in the Board's March 26, 2004 decision 
denying entitlement to an effective date earlier than March 
29, 2002 for awards of service connection for bilateral 
hearing loss and tinnitus.

Motions to review prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice set forth at 38 C.F.R. §§ 20.1400 
through 20.1411 (2007).  Pursuant to 38 C.F.R. § 20.1404(b), 
the motion alleging clear and unmistakable error in a prior 
Board decision must set forth clearly and specifically the 
alleged clear and unmistakable error or errors of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Nonspecific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, nonspecific allegations of error, are 
insufficient to satisfy the requirements of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice.  The Board notes that it has original jurisdiction 
to determine whether clear and unmistakable error exists in a 
prior final Board decision.  

38 C.F.R. § 20.1403 relates to what does and does not 
constitute clear and unmistakable error, and provides as 
follows:  

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts as they were known at the time were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.  

(b) Record To Be Reviewed.  (1) General review for 
clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  

(2) Special Rule For Board Decisions Issued On Or 
After July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs (VA) not later than 90 days before such 
record was transferred to the Board for review in 
reaching that decision, provided that the documents 
could reasonably be expected to be part of the 
record.  

(c) Errors That Constitute Clear And Unmistakable 
Error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.  

(d) Examples Of Situations That Are Not Clear and 
Unmistakable Error:  

(1) Changed Diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty To Assist.  The Secretary's failure to 
fulfill the duty to assist.  

(3) Evaluation Of Evidence.  A disagreement as to 
how the facts were weighed or evaluated.  

(e) Change In Interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.  [Authority:  
38 U.S.C.A. §§ 501(a), 7111 (West 2002)]  

The Board points out that a review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  

In this case, the moving party has not demonstrated that the 
Board's March 26, 2004 decision contains clear and 
unmistakable error.  That decision found that the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus were received by the RO on March 29, 2002, and that 
such claims were subsequently granted effective March 29, 
2002, the date the claims were received by the RO.  The Board 
further found that a preponderance of the evidence indicated 
that the veteran had submitted no formal or informal claim 
earlier than March 29, 2002 for service connection for either 
hearing loss or tinnitus.  

In so doing, the Board noted that an April 1959 request for 
VA outpatient treatment of the veteran, prepared with the 
assistance of the VA hospital at which the veteran apparently 
later underwent surgery in April 1959, indicated that 
outpatient treatment for the veteran's ear condition and loss 
of hearing was not warranted, inasmuch as the condition was 
nonservice connected, and no claim had been filed.  Moreover, 
a May 1959 internal VA request for record data included a 
stamped notation of "no record claim filed," indicating that 
the veteran had no VA claim number.  Similarly, an August 
1959 RO response to the request of the VA Hospital in 
Brooklyn, New York that the RO assign a claim number for the 
veteran resulted only in the assignment by the RO of a VA 
claim number.  Significantly, the request submitted by the VA 
hospital to the RO in August 1959 indicated by checked box 
that the "applicant indicates claim for other benefits was 
not filed."  

Thus, while the veteran later recollected attempting to apply 
for VA benefits, but meeting with the refusal of VA personnel 
to allow him to file a claim because it would waste his and 
their time for the perceived reason that the claim would have 
no merit, contemporaneous evidence prepared on behalf of the 
veteran by VA personnel in April 1959 and August 1959 
indicated that no other claim for benefits (other than for VA 
outpatient treatment and assignment of a claim number) had 
been filed.  In its March 2004 decision, the Board accepted 
the three pieces of contemporaneously-prepared 1959 VA 
documentation indicating no claim for service connection had 
been received as more probative than the veteran's recent 
recollections, over 40 years after the fact, that he had 
attempted to apply for service connection for hearing loss 
and tinnitus in 1959, but was rebuffed by VA personnel.  

Pursuant to applicable law and regulation, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  In light of such regulation, and 
given the evidence of record at the time of its March 2004 
decision, the Board concluded that a preponderance of that 
evidence showed that the date of the veteran's original 
claims for service connection for bilateral hearing loss and 
bilateral tinnitus was March 29, 2002.  Accordingly, an 
effective date earlier than that could not be assigned.  

In the veteran's April 2008 motion (gleaned from his 
testimony at a hearing before the Board at that time), the 
veteran argued that the Board's failure to consider his 
earlier communications and/or internal VA documents as either 
"informal" or "formal" claims for service connection for 
hearing loss and tinnitus constituted "clear and unmistakable 
error."  However, such allegations do not constitute a valid 
claim of clear and unmistakable error.  As stated by the 
United States Court of Appeals for Veterans Claims (Court), 
for clear and unmistakable error to exist:  

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied;" (2) the 
error must be "undebatable" and of the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made;" and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) [quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992)].

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement as to how the 
Board evaluated the facts is inadequate to raise a claim of 
clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  

In this case, the veteran has raised a generic allegation of 
error concerning the March 2004 Board decision, but not 
necessarily any discrete issue of clear and unmistakable 
error.  He has alleged that the March 2004 decision was the 
product of error essentially because that decision failed to 
find that the evidence, as a whole, demonstrated that he had 
filed either an informal or formal claim for service 
connection for hearing loss and/or tinnitus as early as April 
1959.  This argument constitutes disagreement only as to how 
the evidence was interpreted and evaluated, and, as such, 
cannot provide a basis for a finding of clear and 
unmistakable error.  Nor do the veteran's allegations of a 
failure in the "duty to assist" rise to such a level.  See 
38 C.F.R. § 20.1403(d)(3); see also Luallen, supra.  

With regard to the potential for further development of the 
veteran's claim, as would possibly be required under the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), the Board notes that the Court has held that 
the VCAA is not applicable to claims of clear and 
unmistakable error, inasmuch as clear and unmistakable error 
claims are not conventional appeals, but rather requests for 
revision of previous decisions.  As such, veterans alleging 
clear and unmistakable error are not "claimants," and a 
"claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon clear and unmistakable error pursuant to 
38 U.S.C.A. §§ 5109(A) and 7111 (West 2002).  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to clear and unmistakable error 
motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  It 
is noted that these provisions were considered and explained 
in the decision herein being reviewed.  

After careful review of the evidence of record, the Board 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the March 26, 
2004 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is dismissed without 
prejudice for the veteran to refile.  



ORDER

The motion alleging clear and unmistakable error in the March 
26, 2004 decision of the Board of Veterans' Appeals which 
denied an effective date earlier than March 29, 2002 for 
awards of service connection for bilateral hearing loss and 
tinnitus is dismissed without prejudice to refiling.  



                       
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



